Exhibit 10.3

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of August 6, 2007
(the “Date of Grant”), is entered into by and between GUESS?, INC., a Delaware
corporation (the “Company”), and Carlos Alberini (the “Grantee”).


RECITALS

WHEREAS, the Company maintains the Guess?, Inc. 2004 Equity Incentive Plan (the
“Plan”).

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant a restricted stock award (the “Award”) to
the Grantee under the Plan in order to increase Grantee’s participation in the
success of the Company and as an inducement to enter into the Executive
Employment Agreement dated as of August 6, 2007 by and between the Company and
the Grantee (the “Employment Agreement”);

NOW, THEREFORE, the parties hereto agree as follows:

1.                                       Definitions; Incorporation of Plan
Terms.  Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.  The Award and all rights of the Grantee under
this Agreement are subject to, and the Grantee agrees to be bound by, all of the
terms and conditions of the Plan, incorporated herein by this reference.  In the
event of any conflict or inconsistency between the Plan and this Award
Agreement, the Plan shall govern.

2.                                       Grant of Restricted Stock.  The Grantee
shall be entitled to purchase 150,000 restricted shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), pursuant to the terms and
conditions of this Agreement (the “Restricted Stock”).

3.                                       Purchase Price.  The Grantee shall pay
to the Company, in cash, an aggregate purchase price of $1,500 (the “Purchase
Price”), which amount is equal to the aggregate amount of the par value of the
Restricted Stock.  Such payment of the Purchase Price shall be made to the
Company within 30 days after the date hereof.

4.                                       Restricted Period.  Subject to Section
7 below, the Award shall vest and restrictions shall lapse as follows (the
period from the date hereof through each applicable vesting date, the
“Restricted Period”):

A.                                   If, for the third and fourth fiscal
quarters of the Company’s 2008 fiscal year, considered together as one period
(the “Second Half of Fiscal 2008”), or for any one of the four whole fiscal
years of the Company (“Fiscal Year”) commencing on or after February 3, 2008
during the Original Employment Term (as defined in the Employment Agreement),
the Company shall record earnings per share (“Earnings per Share”) growth of
greater than the Applicable Annual Target (as defined below) as


--------------------------------------------------------------------------------


                                                compared to the same fiscal
period from the immediately preceding Fiscal Year, then 20% of the Restricted
Stock shall become vested as of the first business day following the issuance of
the Company’s financial statement for such period, provided the Grantee is then
employed by the Company.  If the Earnings per Share growth requirement is not
met for any such period, all of the shares of the Restricted Stock eligible for
vesting for that period shall vest on the first business day following the
issuance of the Company’s financial statement for any subsequent Fiscal Year
during the Original Employment Term (as defined in the Employment Agreement) if
the cumulative compounded average Earnings per Share growth from the Second Half
of Fiscal 2008 through such subsequent Fiscal Year is more than the Applicable
Cumulative Target (as defined below) for such subsequent Fiscal Year.  The
“Applicable Annual Target” for each of the Second Half of Fiscal 2008 and the
first and second whole Fiscal Years that commences on or after February 3, 2008
is a growth in Earnings per Share of 15% or more as compared to the same fiscal
period from the immediately preceding Fiscal Year.  The “Applicable Cumulative
Target” for each of the Second Half of Fiscal 2008 and the first and second
whole Fiscal Years that commences on or after February 3, 2008 is a 15% rate of
cumulative compounded average Earnings per Share growth.  For the avoidance of
doubt, the Applicable Cumulative Target for the first whole fiscal year
commencing on February 3, 2008 shall be calculated by multiplying the sum of (A)
the Company’s actual Earnings per Share for the first and second fiscal quarters
of the Company’s 2008 Fiscal Year and (B) the Applicable Annual Target of
Earnings per Share for the Second Half of Fiscal 2008, by 1.15.  The “Applicable
Annual Target” and the “Applicable Cumulative Target” for each of the third and
fourth whole Fiscal Years that commences on or after February 3, 2008 will be a
rate of Earnings per Share growth and cumulative compounded average Earnings per
Share growth, respectively, determined by the Compensation Committee of the
Board in its sole discretion not later than the end of the first quarter of such
Fiscal Year; provided that the outcome is substantially uncertain at the time
the Compensation Committee actually establishes each such target.  The parties
acknowledge and agree that the grant of Restricted Stock made hereby is intended
to qualify as performance-based compensation that is exempt from the
deductibility limitations of Section 162(m) of the Internal Revenue Code.

B.                                     For purposes of this Agreement, Earnings
per Share shall be equal to the basic earnings per share calculated in
accordance with accounting principles generally accepted in the United States
and as reported in the Company’s financial statements as filed with the
Securities and Exchange Commission, except that certain adjustments may be made
for certain non-recurring or unusual non-cash items recognized in accordance
with accounting principles generally accepted in the United States including,
but not limited to, any write-offs of unamortized deferred financing costs

2


--------------------------------------------------------------------------------


                                                and any asset impairment
write-downs, which the Committee determines in its sole discretion to exclude
for purposes of this Agreement.

5.                                       Rights of a Stockholder.  From and
after the Date of Grant and for so long as the Restricted Stock is held by or
for the benefit of the Grantee, the Grantee shall have all the rights of a
stockholder of the Company with respect to the Restricted Stock, including but
not limited to the right to receive dividends, if applicable, and the right to
vote such shares.

6.                                       Adjustments Upon Specified Events. 
Upon the occurrence of certain events relating to the Company’s Common Stock
contemplated by Section 16(b) of the Plan, the Committee will make adjustments,
if appropriate, in the number and kind of securities subject to the Award.  If
any adjustment is made under Section 16(b) of the Plan, the restrictions
applicable to the shares of Restricted Stock shall continue in effect with
respect to any consideration or other securities (the “Restricted Property” and,
for the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property,” unless the context otherwise requires) received in
respect of such Restricted Stock.  Such Restricted Property shall vest at such
times in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable.  To the extent that the Restricted Property
includes any cash (other than regular cash dividends provided for in Section 5
hereof), such cash shall be invested, pursuant to policies established by the
Committee, in interest bearing, FDIC-insured (subject to applicable insurance
limits) deposits of a depository institution selected by the Committee, the
earnings on which shall be added to and become a part of the Restricted
Property.

7.                                       Effect of Cessation of Employment.

A.                                   The shares of the Restricted Stock not yet
vested or forfeited shall become 100% vested in the event that there is a Change
in Control (as defined below), while the Grantee is employed by the Company or
an affiliate during the Employment Term (as defined in the Employment
Agreement).  For this purpose, the term “Change in Control” is used as defined
in the Plan except that in no event shall a “Change in Control” be triggered
pursuant to clause (A) of such term as so defined unless the Acquiring Person
becomes the Beneficial Owner of twenty percent (20%) or more of the then
outstanding shares of Common Stock or the Combined Voting Power of the Company
(except pursuant to an offer for all outstanding shares of Common Stock at a
price and upon such terms and conditions as a majority of the Continuing
Directors determine to be in the best interests of the Company and its
shareholders (other than an Acquiring Person on whose behalf the offer is being
made)) in one or more bona fide transactions and such level of ownership of such
Common Stock or Combined Voting Power, as applicable, exceeds the aggregate
level of ownership of the Marcianos (as defined below) of such Common Stock or
Combined Voting Power, respectively.  For purposes of the preceding sentence,
“Marcianos” means Maurice Marciano, Paul Marciano, and any trust established in
whole or in part for the benefit of one or more of

3


--------------------------------------------------------------------------------


                                                them or their family members, or
any other entity controlled by one or more of them, and any other capitalized
term used in such sentence is used as defined in the Equity Plan if not
otherwise defined in this Agreement.  If the Grantee terminates his employment
with the Company for “Good Reason” (as defined in Section 7(e) of the Employment
Agreement), or is terminated by the Company without “Cause” (as defined in
Section 7(c) of the Employment Agreement), the shares of the Restricted Stock
not yet vested or forfeited shall become 100% vested.

B.                                     In all events other than those previously
addressed in Section 7(A) herein, if the Grantee ceases to be an employee of the
Company or an affiliate, the Grantee shall be vested only as to that percentage
of shares of the Restricted Stock which are vested at the time of the
termination of his employment and the Grantee shall forfeit the right to the
shares of the Restricted Stock which are not yet vested on the termination
date.  Further, any Restricted Stock which is unvested at the conclusion of the
Original Employment Term (after the final vesting determination is made as
described in Section 4(A) herein) shall be forfeited and terminate.

C.                                     Upon the occurrence of any forfeiture of
shares of Restricted Stock hereunder, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the Company,
without any other action by the Grantee, or the Grantee’s beneficiary or
personal representative, as the case may be, and the Company shall refund the
Purchase Price to the Grantee (or the Grantee’s beneficiary or personal
representative); no additional consideration shall be paid by the Company with
respect to such transfer.  No interest shall be credited with respect to nor
shall any other adjustments be made to the Purchase Price for fluctuations in
the fair market value of the Common Stock either before or after the transfer
date.  The Company may exercise its powers under Section 10(D) hereof and take
any other action necessary or advisable to evidence such transfer.  The Grantee,
or the Grantee’s beneficiary or personal representative, as the case may be,
shall deliver any additional documents of transfer that the Company may request
to confirm the transfer of such unvested, forfeited shares and related
Restricted Property to the Company.

8.                                       Reserved.

9.                                       Restrictions on Transfer.  Prior to the
lapse of the Restricted Period, neither the Restricted Stock, nor any interest
therein, amount payable in respect thereof or Restricted Property shall be sold,
transferred, pledged, hypothecated or otherwise disposed of by the Grantee;
provided, however, that such transfer restrictions shall not apply to (i)
transfers to the Company or (ii) transfers by will or descent and distribution. 
Grantee agrees that the Restricted Stock will not be sold or otherwise disposed
of in any manner that would constitute a violation of any applicable federal or
state securities laws.

4


--------------------------------------------------------------------------------


10.                                 Stock Certificates.

A.                                   Book Entry Form.  The Company shall, in its
discretion, issue the shares of Restricted Stock subject to the Award either:
(i) in certificate form as provided in Section 10(B) below; or (ii) in book
entry form, registered in the name of the Grantee with notations regarding the
applicable restrictions on transfer imposed under this Agreement.

B.                                     Certificates to be Held by Company;
Legend.  Any certificates representing shares of Restricted Stock that may be
delivered to the Grantee by the Company prior to the lapse of restrictions shall
be immediately redelivered by the Grantee to the Company to be held by the
Company until the restrictions on such shares shall have lapsed and the shares
shall thereby have become vested or the shares represented thereby have been
forfeited hereunder.  Such certificates shall bear the following legend:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Guess?, Inc.  A copy
of such Agreement is on file in the office of the Secretary of Guess?, Inc.”

C.                                     Delivery of Certificates Upon Lapse of
Restricted Period.  Promptly after the lapse of the Restricted Period as to any
shares of Restricted Stock pursuant to Section 4 and the satisfaction of any and
all related tax withholding obligations pursuant to Section 11, the Company
shall, as applicable, either remove the notations on any shares of Restricted
Stock issued in book entry form which have vested or deliver to the Grantee a
certificate or certificates evidencing the number of shares of Restricted Stock
which have vested (or, in either case, such lesser number of shares as may be
permitted pursuant to Section 11).  The Grantee (or the Beneficiary or Personal
Representative of the Grantee in the event of the Grantee’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company may deem necessary or reasonably
desirable to ensure compliance with all applicable legal and regulatory
requirements.  The shares so delivered shall no longer be restricted shares
hereunder.

D.                                    Stock Power; Power of Attorney. 
Concurrent with the execution and delivery of this Agreement, the Grantee shall
deliver to the Company an executed stock power in the form attached hereto as
Exhibit A, in blank, with respect to the Restricted Stock.  The Grantee, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Agreement, the Company and each of its authorized
representatives as the Grantee’s attorney(s) in fact to effect any transfer of
unvested, forfeited shares (or shares otherwise reacquired by the Company
hereunder) to the Company as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer.

5


--------------------------------------------------------------------------------


E.                                      Postponement of Issuance. 
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares.  The
Company shall not be obligated to issue or deliver any shares of Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.

11.                                 Withholding of Tax.  The Company shall
reasonably determine the amount of any federal, state, local or other income,
employment, or other taxes which the Company or any of its affiliates may
reasonably be obligated to withhold with respect to the grant, vesting, making
of an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), or other event with respect to the Restricted Stock.  The
Company may, in its sole discretion, withhold and/or reacquire a sufficient
number of shares of Restricted Stock in connection with the vesting of such
shares at their then Fair Market Value (determined either as of the date of such
withholding or as of the immediately preceding trading day, as determined by the
Company in its discretion) to satisfy the amount of any such withholding
obligations that arise with respect to the vesting of such shares.  The Company
may take such action(s) without notice to the Grantee and shall remit to the
Grantee the balance of any proceeds from withholding and/or reacquiring such
shares in excess of the amount reasonably determined to be necessary to satisfy
such withholding obligations.  The Grantee shall have no discretion as to the
satisfaction of tax withholding obligations in such manner.  If, however, the
Grantee makes an election under Section 83(b) of the Code with respect to the
Restricted Stock, if any other withholding event occurs with respect to the
Restricted Stock other than the vesting of such stock, or if the Company for any
reason does not satisfy the withholding obligations with respect to the vesting
of the Restricted Stock as provided above in this Section 11, the Company shall
be entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from other compensation payable to the Grantee the amount of any such
withholding obligations.

12.                                 Compliance.  Grantee hereby agrees to
cooperate with the Company, regardless of Grantee’s employment status with the
Company, to the extent necessary for the Company to comply with applicable state
and federal laws and regulations relating to the Restricted Stock.

13.                                 Notices.  Any notice required or permitted
under this Agreement shall be deemed given when personally delivered, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee either at the address on record with the Company or
such other address as may be designated by Grantee in writing to the Company; or
to the Company, Attention: Stock Plan Administrator, 1444 South Alameda Street,
Los Angeles, California  90021, or such other address as the Company may
designate in writing to the Grantee.

6


--------------------------------------------------------------------------------


14.                                 Failure to Enforce Not a Waiver.  The
failure of the Company or the Grantee to enforce at any time any provision of
this Agreement shall in no way be construed to be a waiver of such provision or
of any other provision hereof.

15.                                 Governing Law.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware.

16.                                 Amendments.  This Agreement may be amended
or modified at any time by an instrument in writing signed by both parties.

17.                                 Agreement Not a Contract of Employment. 
Neither the grant of the Restricted Stock, this Agreement nor any other action
taken in connection herewith shall constitute or be evidence of any agreement or
understanding, express or implied, that the Grantee is an employee of the
Company or any subsidiary of the Company.

18.                                 Committee’s Powers.  No provision contained
in this Agreement shall in any way terminate, modify or alter, or be construed
or interpreted as terminating, modifying or altering any of the powers, rights
or authority vested in the Committee or, to the extent delegated, in its
delegate pursuant to the terms of the Plan or resolutions adopted in furtherance
of the Plan, including, without limitation, the right to make certain
determinations and elections with respect to the Restricted Stock.

19.                                 Section 83(b) Election.  The Grantee hereby
acknowledged that, with respect to the grant of the Restricted Stock, an
election may be filed by the Grantee with the Internal Revenue Service, within
30 days, of the Date of Grant, electing pursuant to Section 83(b) of the Code,
to be taxed currently on the fair market value of the Restricted Stock on the
Date of Grant.

THE GRANTEE HEREBY ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND
NOT THE RESPONSIBILITY OF THE COMPANY TO TIMELY FILE AN ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON THE GRANTEE’S BEHALF.

20.                                 Termination of this Agreement.  Upon
termination of this Agreement, all rights of the Grantee hereunder shall cease.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Grantee has hereunto set his or her
hand as of the date and year first above written.

GUESS?, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Deborah Siegel

 

 

 

Print Name: Deborah Siegel

 

 

 

Its: Secretary

 

 

 

GRANTEE

 

 

 

 /s/ Carlos Alberini

 

Signature

 

 

 

Carlos Alberini

 

Print Name

 

 

 

 

 

Employee ID

 

8


--------------------------------------------------------------------------------